DeNNY, J.,
concurring: Since the enactment of chapter 316, Public-Local Laws 1913, the Board of Health of New Hanover County has been charged with the duty and responsibility of the control and maintenance of the health program for said county, including the municipalities *366therein, as provided in chapter 62, Public Laws of 1911, and the amendments thereto. While the 1913 Act purported to transfer certain duties and-responsibilities, from the city council of the city of Wilmington to the County Board of Health, no legislation was required to effectuate such a transfer, since- under the provisions of chapter 62, Public Laws 1911, it was within the discretion of the city council of the city of Wilmington whether or not the city would maintain a health department. By the enactment of chapter 316, Public-Local Laws 1913, no new agency was created but in practical effect the City Health Department was abolished and the city of Wilmington authorized and directed to bear four-fifths of the expenses of the County Board of Health, now alleged and admitted to be two-thirds.
A State-wide Betirement System for Local Government Employees was created by the General Assembly of 1939, chapter 390, which Act was amended by chapter 357, Public Laws 1941. The 1941 Act contains the following provision: “. . . Provided, further, that employees of welfare of (and) health departments whose compensation is derived from both State and local funds may be members of a North Carolina Local Government Employee’s Betirement System to the extent of that part of their compensation derived from a county, city or town.” It will be noted that while employees of welfare and health departments may receive compensation from State and local funds, the participation in a North Carolina Local Government Employees’ Betirement System is limited to the compensation derived from the local funds.
Section 9-A of chapter 357, Public Laws 1941, was amended by 1943 Session Laws, chapter 258, by adding to said section the following: . . Provided, further, that this section (requiring a vote) shall not apply to the County of New Hanover or the City of Wilmington, and the Commissioners of the County of New Hanover and of the City of Wilmington are hereby authorized, empowered and directed to appropriate a sufficient amount to put into effect the retirement of employees, both elective and appointive, of the County of New Hanover and the City of Wilmington.”
Chapter 669, Session Laws, 1943, created a Betirement System for the employees of New Hanover County, and Chapter 708, Session Laws, 1943, created a Betirement System for the employees of the city of Wilmington. Section 7 (b) of both Acts are identical, except in one deductions are to be made by the county and in the other by the city. Section 7 (b) of chapter 708 reads as follows: “In case of employees employed jointly by the county and city, their proportion of pay roll deductions by the city for the benefit of the retirement fund and, in case of retirement, the proportion paid to them from the retirement fund *367shall bear the same relation to their total salary as that part of their salary paid by the city bears to the total salary received by them.”
I think it was the legislative intent that the employees of the Board of Health of New Hanover County should participate in these Retirement Systems in proportion to the percentage of their salaries paid, by New Hanover County and the city of Wilmington. Such an interpretation is in harmony with the declared policy of the State, as set forth in chapter 357, Public Laws 1941, and quoted herein.
In the -case of Callihan v. Board of Education, 222 N. C., 381, 23 S. E. (2d), 297, it was held that Callihan was an employee of the Board of Education of Robeson County, and that said board was liable with its insurance carrier, under the "Workmen’s Compensation Act, for the death of Callihan, a teacher of vocational agriculture in said county. The majority opinion does not affect the Callihan decision in any respect, since that decision was bottomed on section 22, chapter 358, School Machinery Act of 1939, the pertinent part of which is as follows: “. . . The county and city administrative units shall be liable for "Workmen’s Compensation for school employees whose salaries or wages are paid by such local units from local funds, and such local units shall likewise be liable for Workmen’s Compensation of school employees employed in connection with teaching vocational agriculture, home economics trades and industrial vocational subjects, supported in part by State and Federal funds, which liability shall cover the entire period of service of such employees. Such local units are authorized and empowered to provide insurance to cover such compensation liability and to include the cost of such insurance in their annual budgets.”
The State and Federal Governments are protected from liability in connection with their contributions to local funds for the teaching of agriculture and other vocational subjects by the express provisions of the statute.
The question is not whether those employed by the Board of Health of New Hanover County are “employees” of the city of Wilmington in a technical sense, but whether they come within- the purview of the Retirement Acts and were intended to come within their terms. I think so.
Stacy, 0. J., joins in this opinion.